11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Santiago Lara Jimenez,                         * From the 70th District
                                                 Court of Ector County,
                                                 Trial Court No. A-37,360.

Vs. No. 11-13-00162-CR                         * May 21, 2015

The State of Texas,                            * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the judgments below. Therefore, in accordance with this
court’s opinion, the judgments of the trial court are in all things affirmed.